937 So. 2d 757 (2006)
Ronald A. CORKER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-1084.
District Court of Appeal of Florida, Fourth District.
September 6, 2006.
Rehearing Denied September 25, 2006.
Carey Haughwout, Public Defender, and Elisabeth Porter, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, for appellee.
SHAHOOD, J.
Appellant, Ronald Corker, was found guilty by a jury of attempted robbery with a firearm while wearing a mask. We affirm appellant's conviction and sentence. We grant appellant's Motion to Accept Amended Initial Brief.
As his fourth issue in his amended initial brief, appellant argues that the trial court erred by denying his hearsay objection to the introduction of a letter from the Florida Department of Corrections reflecting his most recent release date from prison. The State offered the letter at sentencing in order to establish appellant's status as a Prison Releasee Reoffender. We affirm as to this issue based on this court's recent en banc opinion in Yisrael v. State, No. 4D04-2967, 2006 WL 2355519, ___ So.2d ___ (Fla. 4th DCA Aug.16, 2006).
We affirm as to all other issues raised by appellant without discussion. As in Yisrael we also certify conflict with Gray v. State, 910 So. 2d 867 (Fla. 1st DCA 2005).
Affirmed.
STEVENSON, C.J., and MAY, J., concur.